Citation Nr: 0613028	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  06-06 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than May 16, 1961, 
for the grant of service connection for the residuals of a 
shell fragment wound (SFW) to the left forearm, including 
injury to Muscle Group (MG) VIII and an scar.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from March 1943 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The appellant was born in May 1923, and he is now 
approximately 83 years old.  In April 2006, the Board granted 
his motion to advance this appeal on the Board's docket due 
to his age.  The Board uses the notation SFW in this decision 
to include the residuals of gunshot wounds, as well.  


FINDINGS OF FACT

1.  Final rating actions dated in June 1946 and December 1948 
failed to grant service connection for a SFW of the left 
forearm, including injury to MG VIII and a scar, because 
there was no competent medical evidence of record indicating 
the existence of such a wound at that time.  

2.  An official VA examination of the appellant on May 16, 
1961, disclosed the earliest medical evidence of record of a 
SFW to the left forearm, including injury to MG VIII and a 
scar.  

3.  It is conceded that these clinical findings relate to a 
SFW of the left forearm sustained by the appellant in service 
in February 1945.  

4.  The record reflects no claim by the appellant later than 
December 1948 and earlier than May 16, 1961, seeking service 
connection for a SFW of the left forearm.  


CONCLUSION OF LAW

Entitlement to an effective date earlier than May 16, 1961, 
for the grant of service connection for the residuals of a 
SFW to the left forearm, including injury to MG VIII and a 
scar, is not established.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.104, 3.105, 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, there was no VCAA notice to the 
veteran including the type of evidence necessary to establish 
an effective date for the disability on appeal prior to the 
November 2004 rating action from which the present appeal was 
initiated.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In requesting Administrative Review of the 
appellant's service-connected ratings in June 2004, and in 
filing the current notice of disagreement in November 2005, 
the appellant and his representative were apparently already 
aware of the relevant criteria controlling the assignment of 
an effective date for service connection, and this 
information was fully provided to them both in the statement 
of the case issued in February 2006, after which no 
additional evidence was submitted in support of the present 
appeal.  Neither the appellant nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the present claim, and the Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for an earlier effective date, 
any additional questions as to the appropriate effective date 
to be assigned are rendered moot.   

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issue was initially 
adjudicated by the RO in November 2004 without any VCAA 
notification to the appellant, which was not accomplished 
until the issuance of the statement of the case in February 
2006, at which time the claim was last adjudicated.  There is 
no indication or reason to believe that that the ultimate 
decision of the originating agency on the merits of this 
claim would have been different had initial adjudication been 
preceded by complete VCAA notification and development.  In 
sum, the Board is satisfied that VA has properly processed 
the claim following compliance with the notice requirements 
of the VCAA and the implementing regulations and Pelegrini.  
Any remaining procedural errors would constitute harmless 
error.  Therefore, in the Board's opinion, there is no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  

II.  Analysis

The effective date of an award of VA benefits will be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

The effective date of an award of disability compensation 
benefits based upon direct service connection will be the day 
following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

At the appellant's request, his file was accorded an 
Administrative Review by the Compensation and Pension Service 
at the VA Central Office in July 2004.  That agency found no 
clear and unmistakable error (CUE) in the initial June 1946 
rating action with respect to the specific rating points 
argued by the appellant; however, it did find CUE in a 
subsequent rating action in February 1962 for failing to 
grant service connection for a SFW of the left forearm based 
upon the findings reported on a VA examination of the 
appellant on May 16, 1961.  The RO then granted service 
connection for this SFW, effective from May 16, 1961, in a 
November 2004 rating decision, and the present appeal has 
ensued.  

The service medical records indicate that the appellant 
sustained a SFW to the left leg in July 1944 and additional 
SFWs to the right forearm and left "elbow" in February 
1945.  X-ray films disclosed the presence of metallic foreign 
bodies in the left arm above the elbow (lateral and posterior 
to the distal end of the shaft of the humerus).  These 
medical records do not reflect any notation concerning a SFW 
specifically involving the left forearm, including injury to 
MG VIII and a scar.  

The appellant's initial claim for disability compensation 
benefits was received in March 1946, within one year of his 
separation from active service in February 1946.  This claim 
included SFWs of the left leg, right arm, and left "elbow."  
Based upon the service medical records, service connection 
was granted for SFWs of the left leg, right forearm, and left 
arm above the elbow.  This initial rating determination in 
June 1946 and a subsequent one in December 1948 which 
confirmed and continued the service-connected ratings were 
never appealed and are now administratively final in the 
absence of CUE.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
3.105.  Moreover, the appellant has never specifically raised 
or argued the issue of CUE in these unappealed rating actions 
as related to the failure to grant service connection for a 
SFW of the left forearm, as he is required to do.  See Fugo 
v. Brown, 6 Vet. App. 40, 44 (1993).  Consequently, an 
effective date based upon the initial claim in 1946 is now 
legally precluded.  See 38 C.F.R. § 3.400(q)(1)(ii).  

A VA examination of the appellant on May 16, 1961, disclosed 
the earliest medical evidence of the SFW of the left forearm, 
and service connection has subsequently been granted based 
upon the date of this examination.  Obviously, the left 
forearm SFW has existed since 1945; however, in the absence 
of a claim filed after the final December 1948 rating action 
and prior to May 16, 1961, an earlier effective date for this 
disability is not legally warranted pursuant to 38 C.F.R. 
§ 3.400(b)(2).  

The current evidentiary record does not reflect a claim by 
the appellant seeking service connection for this disability 
after the final December 1948 rating action and prior to 
May 16, 1961; nor have the appellant and his representative 
even alleged that such a claim exists.  This includes an 
informal claim and a claim pursuant to 38 C.F.R. § 3.157.  
Accordingly, since a preponderance of the evidence is 
unfavorable to the present claim seeking an effective date 
earlier than May 16, 1961, this appeal will be denied.  




	(CONTINUED ON NEXT PAGE)




ORDER

An effective date earlier than May 16, 1961, for the grant of 
service connection for the residuals of a SFW to the left 
forearm, including injury to MG VIII and an scar, is denied.  



____________________________________________
K.  PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


